NOTICE OF ALLOWANCE
Status of Claims
1. 	This action is in response to Applicant’s RCE dated 01/20/2022.
2.	Claims 1-2, 4-6, and 9-15 are currently pending.
3.	Claim 1 has been amended.
4.	Claims 3 and 7-8 have been cancelled.
5.	Claims 12-15 have been added.

Continued Examination Under 37 CFR 1.114
6.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.

Election/Restrictions
7.	The restriction requirement between species, as set forth in the Office action mailed on 02/03/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). Specifically, the restriction requirement between species A4-A6 and between species B1-B2 is WITHDRAWN because claim 1 is generic to species A4-A6 and species B1-B2. However, claim 1 is 
In view of the above noted partial withdrawal of the restriction requirement, applicant is advised that if any claim directed to species A4-A6 and/or species B1-B2 are presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
8. 	Claims 1-2, 4-6, and 9-15 are allowed.

Reasons for Allowance
9.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Prior art of record whether alone or in combination fails to teach or fairly suggest specific claim limitations “an embedded silicon member that is embedded at a position across the one silicon member and the another silicon member abutting the one silicon member, wherein the embedded silicon member is a plate member, and is embedded in the hole of the one silicon member and the hole of the another silicon member; and a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BENJAMIN KENDALL/
Primary Examiner, Art Unit 1718